

116 HR 2003 IH: Ensuring FEHBP Coverage During Shutdowns Act
U.S. House of Representatives
2019-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2003IN THE HOUSE OF REPRESENTATIVESApril 1, 2019Mr. Cummings (for himself, Mr. Connolly, Mr. Meadows, Ms. Clark of Massachusetts, Mr. Young, and Mr. Taylor) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to clarify that during a lapse in appropriations certain
			 services relating to the Federal Employees Health Benefits Program are
			 excepted services under the Anti-Deficiency Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ensuring FEHBP Coverage During Shutdowns Act. 2.Designating certain FEHBP-related services as excepted services under the Anti-Deficiency Act (a)In generalSection 8905 of title 5, United States Code, is amended by adding at the end the following:
				
 (i)Any services by an officer or employee under this chapter relating to enrolling individuals in a health benefits plan under this chapter, or changing the enrollment of an individual already so enrolled due to a qualifying life event, shall be deemed, for purposes of section 1342 of title 31, services for emergencies involving the safety of human life or the protection of property..
 (b)ApplicationThe amendment made by subsection (a) shall apply to any lapse in appropriations beginning on or after the date of enactment of this Act.
			